UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 30, 2014 NOVA LIFESTYLE, INC. (Exact name of registrant as specified in its charter) Nevada 333-163019 90-0746568 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 6565 E. Washington Blvd., Commerce, CA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(323) 888-9999 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07Submission of Matters to a Vote of Security Holders On June 30, 2014, Nova LifeStyle, Inc., a Nevada Corporation (the "Company") held its 2014 Annual Meeting of Shareholders. A quorum was present at the meeting as required by the Amended and Restated Bylaws of the Company. The final voting results of the matters submitted to a shareholder vote at the meeting are as follows: Proposal 1: Election of Directors The following seven individuals were elected to the Board of Directors of the Company to serve as directors until the 2015 Annual Meeting of Shareholders and until their successors have been duly elected and qualified by votes as follows: Nominees VotesCastFor Votes Withheld Broker Non-Votes Ya Ming Wong Yuen Ching Ho Thanh H. Lam James R. Talevich Michael Viotto Chung Shing Yam Peter Kam Proposal 2: Approval and Ratification of the Appointment of Marcum Bernstein & Pinchuk LLP as the Company's Independent Registered Public Accounting Firm The shareholders approved and ratified the appointment of Marcum Bernstein & Pinchuk LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014, as follows: For Against Abstain Broker Non-Votes 0 Proposal 3: Advisory Vote on the Compensation of Named Executive Officers The shareholders approved, on an advisory, non-binding basis, the compensation of our named executive officers as follows: For Against Abstain Broker Non-Votes Proposal 4: Advisory Vote on the Frequency of Future Advisory Votes on the Compensation of Named Executive Officers The results of the advisory, non-binding vote as to the frequency of the advisory vote on the compensation of named executive officers were as follows: 1 Year 2 Years 3 Years Abstain As described above, a majority of the votes cast at the Annual Meeting voted, in an advisory, non-binding vote, in favor of having a shareholder vote to approve the compensation of the Company’s named executive officers every year. In light of such vote, and consistent with the recommendation of the Company’s Board of Directors, the Board of Directors determined that it currently intends to hold an advisory, non-binding vote to approve the compensation of the Company’s named executive officers every year. Proposal 5: Adoption of the Nova LifeStyle, Inc. 2014 Omnibus Long-Term Incentive Plan The shareholders approved the adoption of the Nova LifeStyle, Inc. 2014 Omnibus Long-Term Incentive Plan as follows: For Against Abstain Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NOVA LIFESTYLE, INC. Date: July 2, 2014 By: /s/ Ya Ming Wong Ya Ming Wong Its: Chief Executive Officer
